Title: To James Madison from Thomas Jefferson, 31 January 1783
From: Jefferson, Thomas
To: Madison, James


Editorial Note
The present letter makes clear that Jefferson, before leaving Philadelphia for Baltimore, had “concerted” with JM in preparing a code for the greater security of confidential portions of their correspondence. This code, as is further shown by Jefferson’s three manuscript pages of instructions now in the University of Virginia Library, was based upon Thomas Nugent, A New Pocket Dictionary of the French and English Languages (2d ed.; London: Edward and Charles Dilly, 1774). While writing the present letter, Jefferson obviously used this dictionary but apparently did not have at hand the manuscript instructions for employing the code. Consequently, he simplified the procedures previously “concerted.”
What neither he nor Madison could be expected to encipher, except by using the manuscript instructions, were symbols therein arbitrarily assigned without regard to the contents and arrangement of the dictionary. For example, in those instructions the number 1063 stands for “Antilles,” and columns of numbers alter the sequence of the 40 lines on each page of the dictionary. Thus, in the column “for writing,” line 1 becomes 6, 15 becomes 39, and 33 becomes 20; conversely in the column “for reading,” 6 is rendered as 1, 39 as 15, and 20 as 33.
Jefferson’s statement in the present letter that words numerically symbolized were to be deciphered by “using the paginal numbers in order” is misleading unless he and JM may have contrived an accessory paginal code, of which no evidence has been found. Almost certainly, then, Jefferson would have been clearer had he written that deciphering was to be accomplished by “using the line numbers in order.” With this understanding, page 33, line 19, or 33.19., would locate in the dictionary the noun “anecdote,” and in fact Jefferson so encoded the word and JM so interlineated that decipherment.
Much else that is in the manuscript instructions the correspondents could be expected to remember. “Nouns,” Jefferson wrote, “are pluralized or genetived” by placing an apostrophe “over them,” so that 33.19.’ signified “anecdotes” or “anecdote’s.” Infinitives were to be formed by writing 825.1. followed by the cipher for the verb desired. For example, 825.1. 1.6. denotes “to abandon.” The letter “a following a verb denotes it’s participle active, p it’s participle passive, thus 132.39.a is buying, 132.39.p. is bought. the part. pass. may be used for the indic. imperf. the person will be known by the pronoun prefixed e.g. 402.5. 132.39. is he buys, 402.5. 132.39.p. is he bought.”
In Jefferson’s present letter and that of 14 February (q.v.) JM interlineated most of the words symbolized, and he did the same in his own letters of 11 and 18 February to Jefferson (qq.v.), after retrieving them. Thanks to this decipherment, the present editors were enabled in large part to reconstruct the code. Clearly, however, each man occasionally erred in his encoding, and JM, in decoding, sometimes used the wrong line or even the wrong page of the dictionary. Furthermore, in a few instances he neglected to interlineate. For these reasons, access to the edition of the dictionary used by Jefferson and JM was almost indispensable.
The popularity of Thomas Nugent’s dictionary was exceptionally long-lasting. Of its twenty-nine editions, the first was published in London in 1767, the last in the same city in 1878, and a reprint was published in London and New York in 1916. The second edition, as well as several of the other early editions, was revised and augmented. Thus many of the page and line symbols used by Jefferson and Madison will be meaningless unless the second edition of that dictionary is employed in decoding them. Although no copy of that edition appears to exist in the United States, a copy is in the Bibliothèque Nationale in Paris. By a happy circumstance, a friend of the present editors, the Honorable J. Rives Childs, now retired after an eminent career as an American diplomat, was resident during much of 1967 in France. Having been chief of the Bureau of Enemy Ciphers, General Headquarters, American Expeditionary Force, in World War I, he was “much interested” in decoding the four letters mentioned above. For this great courtesy, the editors are much indebted to Mr. Childs.
The second edition of the Nugent dictionary is without pagination. Therefore, Jefferson’s comment about “paginal numbers,” in addition to the construction placed upon it in paragraph three, above, probably signifies that he and Madison had numbered the pages of their personal copies. This inference becomes virtually a certainty upon observing within this imposed pagination what might be called a built-in slip code. This means that, of all the words enciphered in the correspondence at issue, those from page 1 through page 64 run in normal, unbroken sequence. Beginning with the word “basket,” however, a break occurs. In strict sequence “basket” should appear on page 65, line 15, and be rendered 65.15. Instead, the page number is raised by 15 and the symbol rendered as 80.15. “Benevolence,” 72.7., is raised by 23 pages, to 95.7. The column of words in the dictionary, headed “BY,” beginning on page 103, line 1, is raised by 29, to 132.1. Thus the page numbers are progressively graduated until the section assigned to proper names is reached. There “Romulus,” 903.28., is raised by 125 pages and becomes 1028.28. For this reason, even though a third person possessing the requisite edition of Nugent’s dictionary should break the code through the first 64 pages, he would transcribe nonsense in deciphering words on and following page 65.
 
Dear Sir
Baltimore Jan. 31. 1783.
A gentleman returning from this place to Philadelphia gives me an opportunity of sending you a line. we reached Newport the evening of the day on which we left you. there we were misled by an asurance that the lower ferry could not be crossed. we therefore directed our course for the Bald friar’s: & thence to another ferry 6 miles above. between these two we lost two days, in the most execrable situation in point of accomodation & society, which can be conceived. in short braving all weather & plunging thro’ thick and thin we arrived here last night being the fifth from Philadelphia. I saw Monsr. de Ville-brun last night & augur him to be agreeable enough. I learnt (not from him but others) that to embark their sick &c will keep us three days. having nothing particular to communicate I will give you an anecdote which possibly you may not have heard & which is related to me by Major F … who had it from Doctr. Frank Line himself. I use the only cypher I can now get at, using the paginal numbers in order, & not as concerted. Mr. Z. while at Paris had often pressed the Dr to communicate to him his several negociations with the Ct. of France wch. the Docr. avoided as decently as he could. at length he recd. from Mr. Z a very intemperate lettr. he foulded it up and put it into a pigeon hole. a 2d 3d & so on to a fifth or sixth he recd & disposed of in the same way finding no answer could be obtained by letter Mr. Z paid him a personal visit & gave a loose to all the warmth of which he is suscepble the Dr. replied I can no more answer this conversation of yours than the several impatient letters you have written me (taking them down from the pigeon hole) call on me when you are cool & goodly humoured & I will justify myself to you. they never saw each other afterwards. as I find no A. in the book erase the B in the first A. B. so that 1.1. may denote A. instead of AB.
I met here the inclosed paper which be so good as to return with my compliments to miss Kitty. I apprehend she had not got a copy of it, and I retain it in my memory. be pleased to present me very affectionately to the ladies & gentlemen whose pleasing society I lately had, at mrs House’s and believe me to be
Your assured friend,
Th: Jefferson
